         Case 8:20-cv-02162-DKC Document 8 Filed 11/10/20 Page 1 of 7



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                        :
CHOICE HOTELS INTERNATIONAL,
INC.                                    :

        v.                              :   Civil Action No. DKC 20-2162

                                        :
STILLWATER JOINT VENTURE, LLC,
et al.                                  :

                              MEMORANDUM OPINION

        This case is before the court on the application of Choice

Hotels International, Inc. to confirm an arbitrator’s award in its

favor against Stillwater Joint Venture, LLC and Samit Patel.

Presently pending and ready for resolution are motions for clerk’s

entry of default (ECF No. 5) and default judgment (ECF No. 6),

filed        by   Plaintiff    Choice       Hotels   International,      Inc.

(“Plaintiff”).        The issues have been briefed, and the court now

rules, no hearing being deemed necessary.            Local Rule 105.6.   For

the following reasons, the motions will be granted.

I.      Background

        Plaintiff commenced this action on July 24, 2020, by filing

an application to confirm an arbitration award against Defendants

Stillwater Joint Venture, LLC and Samit Patel.           (ECF No. 1).    The

attached “ex-parte award of arbitrator,” dated January 16, 2020,

recites that Plaintiff established by a preponderance of the

evidence that Defendants materially defaulted on the franchise
         Case 8:20-cv-02162-DKC Document 8 Filed 11/10/20 Page 2 of 7



agreement entered into on May 14, 2014, and that Plaintiff incurred

damages under the franchise agreement for unpaid franchise fees,

interest, and liquidated damages.        (ECF No. 1-2).     The arbitrator

ordered Defendants Stillwater Joint Venture, LLC and Samit Patel

to pay, jointly and severally, the total sum of $189,296.47

(consisting     of   $65,068.62    in   franchise   fees,   $16,667.18   in

interest,      $99,894.67     in    liquidated      damages,    $5,100   in

administrative fees of the American Arbitration Association and

$2,566 for the fees and expenses of the arbitrator).1           Plaintiff’s

application requests the entry of a judgment in favor of Plaintiff

and against Defendants Stillwater Joint Venture, LLC and Samit

Patel, individually, jointly and severally, in the amount of

$189,296.47, plus post-judgment interest until paid, and $400.00

for the costs of this action.        (ECF No. 1, at 6).

     Plaintiff filed a return of service on August 10, 2020,

indicating that Defendant Samit Patel personally received service

on behalf of himself, individually, and on behalf of Defendant

Stillwater Joint Venture, LLC in his capacity as resident agent on

August 4, 2020.      (ECF Nos. 4-1, 4-2).    Plaintiff filed the pending




     1 The arbitration award indicates that Defendants Stillwater
Joint Venture, LLC and Samit Patel failed to participate in
arbitration after due notice.     (ECF No. 1-2).   The arbitration
clause in the parties’ franchise agreement provides, “If any party
fails to appear at any properly noticed arbitration proceeding, an
award may be entered against the party, notwithstanding its failure
to appear.” (ECF No. 1-2 ¶ 21).
                                 2
       Case 8:20-cv-02162-DKC Document 8 Filed 11/10/20 Page 3 of 7



motions for entry of default (ECF No. 5) and for default judgement

(ECF No. 6) on September 30, 2020. Neither Defendant has responded

to these motions.

II.   Motion for Entry of Default

      Pursuant to Fed.R.Civ.P. 55(a), “[w]hen a party against whom

a judgment for affirmative relief is sought has failed to plead or

otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.”            Although

this rule refers to entry of default by the clerk, “it is well-

established that a default also may be entered by the court.”

Breuer Elec. Mfg. Co. v. Toronado Sys. of Am., Inc., 687 F.2d 182,

185 (7th Cir. 1982).

      Both defendants were served on August 4, 2020, by personal

service upon Samit Patel both in his individual capacity and as

resident agent for Stillwater Joint Venture, LLC.         (ECF Nos. 4-1,

4-2). Defendants were required to respond to Plaintiff’s complaint

within twenty-one days after service and have failed to do so or

otherwise defend this action.     Accordingly, Plaintiff’s motion for

entry of default will be granted.

III. Motion for Default Judgment

      A defendant’s default does not automatically entitle the

plaintiff to the entry of a default judgment; rather, that decision

is left to the discretion of the court.          See Dow v. Jones, 232

F.Supp.2d 491, 494 (D.Md. 2002).          The United States Court of

                                    3
       Case 8:20-cv-02162-DKC Document 8 Filed 11/10/20 Page 4 of 7



Appeals for the Fourth Circuit has a “strong policy” that “cases

be decided on their merits,” United States v. Shaffer Equip. Co.,

11 F.3d 450, 453 (4th Cir. 1993), “but default judgment may be

appropriate when the adversary process has been halted because of

an [] unresponsive party,” SEC v. Lawbaugh, 359 F.Supp.2d 418, 421

(D.Md. 2005).

     Upon   entry     of   default,   the   well-pled     allegations    in   a

complaint as to liability are taken as true, but the allegations

as to damages are not.      Id. at 422.     Fed.R.Civ.P. 54(c) limits the

type of judgment that may be entered based on a party’s default:

“A default judgment must not differ in kind from, or exceed in

amount,   what   is   demanded   in   the   pleadings.”      Thus,    where   a

complaint specifies the amount of damages sought, the plaintiff is

limited to entry of a default judgment in that amount.               “[C]ourts

have generally held that a default judgment cannot award additional

damages . . . . because the defendant could not reasonably have

expected that his damages would exceed that amount.” In re Genesys

Data Techs., Inc., 204 F.3d 124, 132 (4th Cir. 2000).

     Plaintiff’s application for confirmation of the arbitration

award and motion for default judgment both request the entry of

judgment in the amount of $189,296.47, together with interest at

the post-judgment rate until paid, plus $400.00 for the costs of

this action.     (ECF Nos. 1, 6).         The court need not specifically

grant an award of post-judgment interest as Plaintiff is entitled

                                      4
       Case 8:20-cv-02162-DKC Document 8 Filed 11/10/20 Page 5 of 7



to recover such interest by operation of law.                 See 28 U.S.C. §

1961(a) (“Interest shall be allowed on any money judgment in a

civil case recovered in a district court.”).

      Where     default   judgment    is    sought     with   respect   to    an

application      for   confirmation    of    an   arbitration     award,     the

petitioner “must show that it is entitled to confirmation of the

arbitration award as a matter of law.”                 United Cmty. Bank v.

Arruarana, 2011 WL 2748722, at *2 (W.D.N.C. July 13, 2011) (citing

D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109–10 (2d Cir. 2006);

McColl Partners, LLC v. DME Holdings, LLC, 2011 WL 971575, at *1

(W.D.N.C. Mar. 17, 2011)).       As set forth in 9 U.S.C. § 9:

              If the parties in their agreement have agreed
              that a judgment of the court shall be entered
              upon   the   award   made  pursuant   to   the
              arbitration, and shall specify the court, then
              at any time within one year after the award is
              made any party to the arbitration may apply to
              the court so specified for an order confirming
              the award, and thereupon the court must grant
              such an order unless the award is vacated,
              modified, or corrected as prescribed in
              sections 10 and 11 of this title. If no court
              is specified in the agreement of the parties,
              then such application may be made to the
              United States court in and for the district
              within which such award was made.

The   arbitration      clause   in   the    parties’    franchise   agreement

provides, in part, that “any controversy or claim arising out of

or relating to this Agreement, or the breach of this Agreement, .

. . will be sent to final and binding arbitration,” and that

“[j]udgment on the arbitration award may be entered in any court

                                       5
         Case 8:20-cv-02162-DKC Document 8 Filed 11/10/20 Page 6 of 7



having jurisdiction.”           (ECF No. 1-2 ¶ 21).          Pursuant to the

arbitration clause, arbitration occurred in and a judgment was

awarded in the State of Maryland.            (ECF Nos. 1-2 ¶ 21; 1 ¶ 11).

Thus, Plaintiff properly filed its application with this court

within one year after the award was made, and an order confirming

the award must be granted unless the award is vacated, modified,

or corrected.

        Section 10 of the Federal Arbitration Act allows for vacatur

of an award:

               (1)   where  the   award   was  procured           by
               corruption, fraud, or undue means;

               (2) where there was evident partiality or
               corruption in the arbitrators, or either of
               them;

               (3) where the arbitrators were guilty of
               misconduct in refusing to postpone the
               hearing, upon sufficient cause shown, or in
               refusing to hear evidence pertinent and
               material to the controversy; or of any other
               misbehavior by which the rights of any party
               have been prejudiced; or

               (4) where the arbitrators exceeded their
               powers, or so imperfectly executed them that
               a mutual, final, and definite award upon the
               subject matter submitted was not made.

9   U.S.C.     §   10(a).      Additionally,   the   court      may    vacate   an

arbitration award “if the arbiter acted in manifest disregard of

law.”     Apex Plumbing Supply, Inc. v. U.S. Supply Co., Inc., 142

F.3d    188,    193   (4th   Cir.   1998).   The   scope   of    review    of   an

arbitrator’s award is strictly limited to avoid frustrating the

                                         6
         Case 8:20-cv-02162-DKC Document 8 Filed 11/10/20 Page 7 of 7



fundamental     purpose     of    arbitration        –    i.e.,    quick      dispute

resolution    and   avoidance      of    the    expense    and    delay      of   court

proceedings – and the burden of proof is on the party challenging

the award to clearly establish one of the grounds for vacating the

award.    Jih v. Long & Foster Real Estate, Inc., 800 F.Supp. 312,

317 (D.Md. 1992).

     By failing to answer or otherwise respond to Plaintiff’s

application,     Defendants      have    not    demonstrated      any    ground     for

vacating the award.       The arbitrator issued the award after finding

Plaintiff’s    motion     for    judgment      to   be   supported      by   evidence

presented.     (ECF No. 1-3, at 2).            There is no evident reason why

the award should not be confirmed.                   Accordingly, Plaintiff’s

application for confirmation of the arbitration award is granted,

and Plaintiff’s motion for entry of a default judgment in the

amount of $189,296.47, together with interest at the post-judgment

rate until paid, plus costs of $400.00 will be granted.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                          7
